1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        U.S. BANK NATIONAL ASSOCIATION,            Case No.: 2:21-cv-00455-GMN-BNW
19
        AS TRUSTEE FOR GSR MORTGAGE
        LOAN TRUST 2006-4F, MORTGAGE                STIPULATION AND PROPOSED
20
        PASS-THROUGH CERTIFICATES,                  ORDER EXTENDING DEFENDANT
        SERIES 2006-4F,                             CHICAGO TITLE INSURANCE
21
                                                    COMPANY’S TIME TO RESPOND
                            Plaintiff,              TO MOTION FOR REMAND [ECF
22
                                                    No. 10] AND MOTION FOR FEES
                     vs.                            AND COSTS [ECF No. 11]
23
        FIDELITY NATIONAL TITLE GROUP,              (Second Request)
24
        INC., et al.,
25
                            Defendants.
26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     619440.1
1               Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff U.S. Bank
2    National Association (“U.S. Bank”) (collectively, the “Parties”), by and through their counsel of
3    record, hereby stipulate and agree as follows:
4               1. On March 18, 2021, U.S. Bank filed its Complaint in the Eighth Judicial District
5                  Court, Case No. A-21-831364-C [ECF No. 1-1];
6               2. On March 18, 2021, Chicago Title filed a Petition for Removal to this Court [ECF No.
7                  1];
8               3. On April 19, 2021, U.S. Bank filed a Motion for Remand [ECF No. 10] and Motion
9                  for Costs and Fees [ECF No. 11];
10              4. On May 3, 2021, the Court granted the parties’ first request to extend Chicago Title’s
11                 time to respond to the Motion for Remand and Motion for Costs and Fees.
12              5. Chicago Title’s deadline to respond to U.S. Bank’s Motion for Remand and Motion
13                 for Costs and Fees is now June 4, 2021;
14              6. Chicago Title’s counsel is requesting an additional extension until June 30, 2021, to
15                 file its response to the pending Motion for Remand and Motion for Costs and Fees;
16              7. Chicago Title requests a further extension of time to respond to the Motion for
17                 Remand and Motion for Costs and Fees to afford Chicago Title additional time to
18                 respond to the legal arguments set forth in U.S. Bank’s motions;
19              8. U.S. Bank does not oppose the requested extension;
20              9. This is the second request for an extension which is made in good faith and not for
21                 purposes of delay;
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                         1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     619440.1
1               IT IS SO STIPULATED that Chicago Title’s deadline to respond to U.S. Bank’s Motion
2    for Remand [ECF No. 10] and Motion for Costs and Fees [ECF No. 11] is hereby extended
3    through and including June 30, 2021.
4

5    Dated: June 2, 2021                          EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
6
                                                  By:       /s/-- Sophia S. Lau
7                                                         SCOTT E. GIZER
                                                          SOPHIA S. LAU
8                                                         Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
9

10   Dated: June 2, 2021                          SINCLAIR BRAUN LLP
11                                                By:       /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
12
                                                          Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
13

14
     Dated: June 2, 2021                          WRIGHT FINLAY & ZAK, LLP
15
                                                  By:      /s/-Christina V. Miller
16                                                        DARREN T. BRENNER
                                                          CHRISTINA V. MILLER
17                                                        Attorneys for Plaintiff U.S. BANK
                                                          NATIONAL ASSOCIATION
18

19

20       IT IS SO ORDERED.
21
         Dated this ____
                      3 day of June, 2021.

22

23
         ___________________________
24
         Gloria M. Navarro, District Judge
25       UNITED STATES DISTRICT COURT

26

27

28
                                                      2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     619440.1
1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on June 2, 2021, I electronically filed the foregoing with the Clerk of
4    the Court using the CM/ECF system which will send notification of such filling to the Electronic
5    Service List for this Case.
6               I declare under penalty of perjury under the laws of the United State of America that the
7    foregoing is true and correct.
8

9

10                                                   /s/ D’Metria Bolden
                                                      D’METRIA BOLDEN
11
                                                      An Employee of EARLY SULLIVAN
12                                                    WRIGHT GIZER & McRAE LLP

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     619440.1
